DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2, 4-5, 7-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-4, 6-9, 13-14, 23-28 of U.S. Patent No. 10667883.     
          Although the claims at issue are not identical, they are not patentably distinct from each other because in the analysis of the claims the claim comparison chart below Patent 10667883 further recites:
          c. the first and second lower arm lower arm actuators are constructed and arranged to tool roll and tool drive the first and second operational components.  
           However, it would have been obvious before the effective filing date of the invention to combine the ‘robotic surgical device’ of Ranjit with the references used in the Non-final rejection below in order to provide a surgical manipulator with actuators as shown in the respective references.

Application: 16890424
Patent: 10667883
2.  A surgical robotic system for performing surgery on a patient, comprising: 

a. a robotic device sized to be positioned into a cavity of the patient by way of a port positioned in an incision of a patient, the device comprising: 

i. a unitary elongate device body;

ii. a first shoulder joint movably coupled to a distal end of the device body;

 iii. a second shoulder joint movably coupled to the distal end of the device body;

 iv. a first movable segmented robotic arm operably coupled to the first shoulder joint and comprising: 

A. a first upper arm segment; 

B. a first lower arm segment; 

C. a plurality of first arm actuators and a plurality of first arm gears constructed and arranged to translate movement of the first arm actuators to movement of the first movable segmented robotic arm; and 

D. a first operational component; and 

v. a second movable segmented robotic arm operably coupled to the second shoulder joint and comprising: 

A. a second upper arm segment; 

B. a second lower arm segment; and 

C. a plurality of second arm actuators and second arm gears constructed and arranged to translate movement of the second Appln. No.: 16/890,424 Page 3 arm actuators to movement of the second movable segmented robotic arm; and 

D. a second operational component; and 

b. a console in electrical communication with the robotic device, the console configured to control the robotic device from outside the patient, wherein: 

a. the unitary device body is configured to be inserted into the port such that the distal end is within the cavity and at least a portion of the device body is external to the cavity, and 

b. the first and second moveable segmented arms are capable of being positioned substantially parallel with a longitudinal axis of the device body for insertion by way of the port.
1. A surgical robotic system for performing surgery on a patient, comprising: 

a. a robotic device sized to be positioned into a cavity of the patient by way of a port positioned in an incision of a patient, the device 

i. a unitary elongate device body; 

ii. a first shoulder joint movably coupled to a distal end of the device body; 

iii. a second shoulder joint movably coupled to the distal end of the device body; 

iv. a first movable segmented robotic arm operationally connected to the first shoulder joint and comprising: 

A. a first upper arm segment comprising a housing enclosing a plurality of first upper arm actuators; 

B. a first lower arm segment comprising a housing enclosing at least one first lower arm actuator; 

C. a plurality of first arm motor and driven gears constructed and arranged to translate movement from the first arm actuators to movement of the first movable segmented robotic arm; and 

D. a first operational component; and v. a second movable segmented robotic arm operationally connected to the second shoulder joint and comprising: 

A. a second upper arm segment comprising a housing enclosing a plurality of second upper arm actuators; 

B. a second lower arm segment comprising a housing enclosing at least one second lower arm actuator; and  Appln. No.: 14/212,686 Page 3 

C. a plurality of second arm motor and driven gears constructed and arranged to translate movement from the second arm actuators to movement of the second movable segmented robotic arm; and 

D. a second operational component; and

b. a console in electrical communication with the robotic device, the console configured to control the robotic device from outside the patient, 

wherein: 

a. the unitary device body is configured to be inserted into the port such that the distal end is within the cavity and at least a portion of the device body is external to the cavity, 

b. the first and second moveable segmented arms are capable of being positioned substantially parallel with a longitudinal axis of the device body for insertion by way of the port, and 

c. the first and second lower arm lower arm actuators are constructed and arranged to tool roll and tool drive the first and second operational components.  
4.  The surgical robotic system of claim 2, wherein at least one of the plurality of first arm actuators and the plurality of second arm actuators is a brushless DC motor.  

3. The surgical robotic system of claim 2, wherein the at least one actuator is a brushless DC motor.  

5.  The surgical robotic system of claim 2, wherein the device body further comprises a rigid-flex PCB in operational communication with at least one of the plurality ofAppln. No.: 16/890,424 Page 4 first arm actuators and the plurality of second arm actuators and is configured to perform yaw and pitch functions.  

4. The surgical robotic system of claim 3, wherein the device body further comprises a rigid-flex PCB in operational communication with the actuator and configured to perform yaw and pitch functions.  

7.  The surgical robotic system of claim 6, wherein the first operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

6. The surgical robotic system of claim 5, wherein the first operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

8.  The surgical robotic system of claim 6, wherein the second operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

7. The surgical robotic system of claim 5, wherein the second operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

9.  A surgical robotic system for performing minimally-invasive surgery on a patient, comprising: 

a. a robotic device sized to be positioned into a patient body cavity, the device comprising: 

i. an elongate device body constructed and sized to be positioned through an incision and into the body cavity of the patient; 

ii. a first shoulder joint movably coupled to a distal end of the device body; Appln. No.: 16/890,424 Page 5 

iii. a second shoulder joint movably coupled to the distal end of the device body; 

iv. a first movable segmented robotic arm operably coupled to the first shoulder joint and comprising: 

A. a first upper arm segment comprising a housing enclosing a plurality of first upper arm actuators; 

B. a first lower arm segment comprising a housing enclosing at least one first lower arm actuator; 

C. a plurality of first arm gears constructed and arranged to translate movement of the first arm actuators to movement of the first movable segmented robotic arm; and 

D. a first operational component; and v. a second movable segmented robotic arm operably coupled to the second shoulder joint and comprising:

A. a second upper arm segment comprising a housing enclosing a plurality of second upper arm actuators; 

B. a second lower arm segment comprising a housing enclosing at least one second lower arm actuator; and 

C. a plurality of second arm gears constructed and arranged to translate movement of the second arm actuators to movement of the second movable segmented robotic arm; and 

D. a second operational component; and b. a console for control of the robotic device from outside the patient by way of a port positioned in the incision, the console in electrical communication with the robotic device.  

8. A surgical robotic system for performing minimally-invasive surgery on a patient, comprising: 

a. a robotic device sized to be positioned into a patient body cavity, the device comprising: 

i. an elongate device body constructed and sized to be positioned through an incision and into the body cavity of the patient;  Appln. No.: 14/212,686 Page 5 

ii. a first shoulder joint movably coupled to a distal end of the device body; 

iii. a second shoulder joint movably coupled to the distal end of the device body; 

iv. a first movable segmented robotic arm operationally connected to the first shoulder joint and comprising: 

A. a first upper arm segment comprising a housing enclosing a plurality of first upper arm actuators; 

B. a first lower arm segment comprising a housing enclosing at least one first lower arm actuator; 

C. a plurality of first arm motor and driven gears constructed and arranged to translate movement from the first arm actuators to movement of the first movable segmented robotic arm and 

D. a first operational component; and v. a second movable segmented robotic arm operationally connected to the second shoulder joint and comprising:

A. a second upper arm segment comprising a housing enclosing a plurality of second upper arm actuators; 

B. a second lower arm segment comprising a housing enclosing at least one second lower arm actuator; and 

C. a plurality of second arm motor and driven gears constructed and arranged to translate movement from the second arm actuators to movement of the second movable segmented robotic arm; and 

D. a second operational component; and 

b. a console for control of the robotic device from outside the patient by way of a port positioned in the incision, the console in electrical communication with the robotic device.  

10.  The surgical robotic system of claim 9, wherein: 

a. the first lower robotic arm segment comprises a first elbow joint, 

b. the second lower robotic arm segment comprises a second elbow joint, Appln. No.: 16/890,424 Page 6 

c. the first lower arm and second lower arm are configured to be capable of yaw relative to the upper arm by way of the first and second elbow joints, and 

d. the first and second moveable segmented arms are capable of being positioned substantially parallel with a longitudinal axis of the device body for insertion by way of the port.  

9. The surgical robotic system of claim 8, wherein:

a. the first lower robotic arm segment comprises a first elbow joint, 

b. the second lower robotic arm segment comprises a second elbow joint,

c. the first lower arm and second lower arm are configured to be capable of yaw relative to the upper arm by way of the first and second elbow joints, and 

d. the first and second moveable segmented arms are capable of being positioned substantially parallel with a longitudinal axis of the device body for insertion by way of the port.  

11.  The surgical robotic system of claim 10, wherein the first operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

13. The surgical robotic system of claim 9, wherein the first operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

12.  The surgical robotic system of claim 10, wherein the second operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

14. The surgical robotic system of claim 9, wherein the second operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  

13.  A minimally invasive surgery system, comprising: a. a robotic device comprising: 

i. an elongate device body having proximal and distal ends and being constructed and sized to be positioned through an incision and into the body cavity of the patient; 

ii. a first movable segmented robotic arm operably coupled to the distal end of the device body and comprising: 

A. a first shoulder joint movably coupled to the distal end of the device body; 

B. a first upper arm segment; 

C. a first elbow joint; Appln. No.: 16/890,424 Page 7 

D. a first lower arm segment; 

E. a plurality of first arm actuators and a plurality of first arm gears constructed and arranged to translate movement of the first arm actuators to movement of the first movable segmented robotic arm; and 

F. a first operational component; and 

iii. a second movable segmented robotic arm operably coupled to the distal end of the device body and comprising: 

A. a second shoulder joint movably coupled to the distal end of the device body;

B. a second upper arm segment; 

C. a second elbow joint; 

D. a second lower arm segment; and 

E. a plurality of second arm actuators and a plurality of second arm gears constructed and arranged to translate movement of the second arm actuators to movement of the second movable segmented robotic arm; and 

F. a second operational component; wherein the robotic device is constructed and arranged for insertion and operation via: 

a. positioning the first and second moveable segmented arms substantially in line with a longitudinal axis of the device body prior to insertion into a body cavity of a patient, 

b. inserting the distal end of the robotic device into the body cavity of the patient through a port in communication with the body cavity such that the first and second movable segmented robotic arms are disposed entirely within the body cavity and the elongate device body is disposed in the port such that the distal end of the device body is disposed within the body cavity and the proximal end of the device body is disposed outside the body cavity, and Appln. No.: 16/890,424 Page 8 

c. rotating the first and second moveable segmented arms such that the first and second elbow joints project outward from the longitudinal axis.  

23.  A minimally invasive surgery system, comprising: 

a. a robotic device comprising: 

i. an elongate device body having proximal and distal ends and being constructed and sized to be positioned through an incision and into the body cavity of the patient; 

ii. a first movable segmented robotic arm operationally connected to the first shoulder joint and comprising: 

A. a first shoulder joint movably coupled to a distal end of the device body; 

B. a first upper arm segment comprising a housing enclosing a plurality of first upper arm actuators; 

C. a first elbow joint; 

D. a first lower arm segment comprising a housing enclosing at least one first lower arm actuator;  Appln. No.: 14/212,686 Page 8 

E. a plurality of first arm motor and driven gears constructed and arranged to translate movement from the first arm upper and lower actuators to movement of the first movable segmented robotic arm; and 

F. a first operational component; and 

iii. a second movable segmented robotic arm operationally connected to the second shoulder joint and comprising:

A. a second shoulder joint movably coupled to the distal end of the device body; 

B. a second upper arm segment comprising a housing enclosing a plurality of second upper arm actuators; 

C. a second elbow joint; 

D. a second lower arm segment comprising a housing enclosing at least one second lower arm actuator; and 

E. a plurality of second arm motor and driven gears constructed and arranged to translate movement from the second arm upper and lower actuators to movement of the second movable segmented robotic arm; and 

F. a second operational component; wherein the robotic device is constructed and arranged for insertion and operation via: 

a. positioning the first and second moveable segmented arms substantially in line with a longitudinal axis of the device body prior to insertion into a body cavity of a patient, 

b. inserting the distal end of the robotic device into the body cavity of the patient through a port in communication with the body cavity such that the first and second movable segmented robotic arms are disposed entirely within the body cavity and the elongate device body is disposed in the port such that the distal end of the device body is disposed within the body cavity and the proximal end of the device body is disposed outside the body cavity, and 

c. rotating the first and second moveable segmented arms such that the first and second elbow joints project outward from the longitudinal axis.  

14.  The system of claim 13, wherein the robotic device is constructed and arranged to be rotated and/or tilted inside the patient relative to the initial insert position.  

24.  The system of claim 23, wherein the device is constructed and arranged to be rotated and/or tilted inside the patient relative to the initial insert position.  

15.  The system of claim 13, wherein the first and second moveable segmented arms are constructed and arranged for performing yaw and pitch functions.  

25.  The system of claim 23, wherein the first and second moveable segmented arms are constructed and arranged for performing yaw and pitch functions.  

16.  The system of claim 13, wherein the device body further comprises a first rigid-flex PCB in operational communication with the first movable segmented robotic arm and a second rigid-flex PCB in operational communication with the second movable segmented robotic arm.  

26.  The system of claim 23, wherein the device body further comprises a first rigid-flex PCB in operational communication with the first movable segmented robotic arm and a second rigid-flex PCB in operational communication with the second movable segmented robotic arm.  

17.  The surgical robotic system of claim 13, wherein the first and second upper arm segments are constructed and arranged to be capable of roll, pitch and yaw relative to the first and second shoulder joints, respectively, and the first and second lower arm segments are configured to be capable of yaw relative to the first and second upper arm segments by way of the first and second elbow joints, respectively.  

27.  The surgical robotic system of claim 23, wherein the first and second upper arm segments are constructed and arranged to be capable of roll, pitch and yaw relative to the first and second shoulder joints, respectively, and the first and second lower arm segments are configured to be capable of yaw relative to the first and second upper arm segments by way of the first and second elbow joints, respectively.  

18.  The surgical robotic system of claim 13, further comprising at least one absolute position sensor comprising a magnetic encoder.  

28.  The surgical robotic system of claim 23, further comprising at least one absolute position sensor comprising a magnetic encoder.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 2-3, 6-15, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ranjit (US20110238080).

          In regards to claim 2, Ranjit discloses a surgical robotic system for performing surgery on a patient, comprising: (title, abstract)

     a. a robotic device sized to be positioned into a cavity of the patient by way of a port positioned in an incision of a patient, the device comprising: (1 fig. 3, ‘access port’)

          i. a unitary elongate device body; (1 fig. 3, ‘elongated device body of each arm going into port 1’; para 0056)

          ii. a first shoulder joint movably coupled to a distal end of the device body; (20-21 fig(s) 4, 7, ‘arms’; fig. 8, ‘two arms each with a shoulder joint’)

           iii. a second shoulder joint movably coupled to the distal end of the device body; (20-21 fig(s) 4, 7, ‘arms’; 10-11 fig. 8, ‘two arms each with a shoulder joint’)

           iv. a first movable segmented robotic arm operably coupled to the first shoulder joint and comprising: (10-11, 20 fig 8, ‘claw at end of arms’)

               A. a first upper arm segment; (fig. 8, ‘left upper arm segment)

               B. a first lower arm segment; (fig. 8, ‘left lower arm segment’)

               C. a plurality of first arm actuators and a plurality of first arm gears constructed and arranged to translate movement of the first arm actuators to movement of the first movable segmented robotic arm; and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)

               D. a first operational component; and (20 fig. 8, ‘claw at end of left arm’)

v. a second movable segmented robotic arm operably coupled to the second shoulder joint and comprising: (20-21 fig(s) 4, 7, ‘arms with shoulders’)

               A. a second upper arm segment; (10-11, 20-21 fig(s) 4, 7; para 58)

               B. a second lower arm segment; and (10-11, 20-21 fig(s) 4, 7; para 58)

               C. a plurality of second arm actuators and second arm gears constructed and arranged to translate movement of the second Appln. No.: 16/890,424 Page 3arm actuators to movement of the second movable segmented robotic arm; and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)


               D. a second operational component; and (10-11 fig(s) 4, 7, ‘claws’)

b. a console in electrical communication with the robotic device, the console configured to control the robotic device from outside the patient, wherein: (50 fig. 1, ‘external surgery console’; para 47)

     a. the unitary device body is configured to be inserted into the port such that the distal end is within the cavity and at least a portion of the device body is external to the cavity, and (1 fig. 3, ‘access port’)

     b. the first and second moveable segmented arms are capable of being positioned substantially parallel with a longitudinal axis of the device body for insertion by way of the port. (fig(s) 2-6) 


          In regards to claim 3, Ranjit discloses a surgical robotic system of claim 2, wherein: (see claim rejection 2)

     a. the first upper arm segment comprises a housing enclosing a portion of the plurality of first arm actuators; (10-11, 20-21 fig(s) 4, 7; para 58)


     b. the first lower arm segment comprises a housing enclosing at least one of the plurality of first arm actuators; (10-11, 20-21 fig(s) 4, 7; para 58)

     c. the second upper arm segment comprises a housing enclosing a portion of the plurality of second arm actuators; and (10-11, 20-21 fig(s) 4, 7; para 58)

     d. the second lower arm segment comprises a housing enclosing at least one of the plurality of second arm actuators. (10-11, 20-21 fig(s) 4, 7; para 58)
 


          In regards to claim 6, Ranjit discloses surgical robotic system of claim 2, (see claim rejection 2) wherein the first movable segmented robotic arm further comprises a first elbow joint, wherein the first upper arm segment is configured to be capable of roll, pitch and yaw relative to the first shoulder joint and the first lower arm is configured to be capable of yaw relative to the first upper arm by way of the elbow joint. (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58)  


          In regards to claim 7, Ranjit discloses a surgical robotic system of claim 6, (see claim rejection 6) wherein the first operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  (para(s) 0050, 0053-0056; 20-21 fig(s) 8, 11)


          In regards to claim 8, Ranjit discloses a surgical robotic system of claim 6, (see claim rejection 6) wherein the second operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component. (para(s) 0050, 0053-0056; 20-21 fig(s) 8, 11)
  


          In regards to claim 9, Ranjit discloses a surgical robotic system for performing minimally-invasive surgery on a patient, comprising: (abstract; para 0046, ‘device an improvement on previous laparoscopic robotic surgery device’)

a. a robotic device sized to be positioned into a patient body cavity, the device comprising: (abstract; fig(s) 1-11)

     i. an elongate device body constructed and sized to be positioned through an incision and into the body cavity of the patient; (1 fig. 3, ‘elongated device body of each arm going into port 1’; para 0056; fig. 8, ‘arms tubular shape in body cavity’)


     ii. a first shoulder joint movably coupled to a distal end of the device body; Appln. No.: 16/890,424 Page 5 (10-11 fig. 8, left arm has a shoulder component’; 10-11, 20-21 fig(s) 4, 7; para 58)

     iii. a second shoulder joint movably coupled to the distal end of the device body; (10-11 fig. 8, right arm has a shoulder component’)


     iv. a first movable segmented robotic arm operably coupled to the first shoulder joint and comprising: (10-11, 20 fig 8, ‘claw at end of arms’)


          A. a first upper arm segment comprising a housing enclosing a plurality of first upper arm actuators; (fig. 8, ‘left upper arm segment; para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)


          B. a first lower arm segment comprising a housing enclosing at least one first lower arm actuator; (fig. 8, ‘left lower arm segment’; para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)


          C. a plurality of first arm gears constructed and arranged to translate movement of the first arm actuators to movement of the first movable segmented robotic arm; and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17) 

          D. a first operational component; and (20 fig. 8, ‘claw at end of left arm’)

v. a second movable segmented robotic arm operably coupled to the second shoulder joint and comprising: (20-21 fig(s) 4, 7, ‘arms with shoulders’)

     A. a second upper arm segment comprising a housing enclosing a plurality of second upper arm actuators; (10-11, 20-21 fig(s) 4, 7; para 58)

     B. a second lower arm segment comprising a housing enclosing at least one second lower arm actuator; and (10-11, 20-21 fig(s) 4, 7; para 58)

     C. a plurality of second arm gears constructed and arranged to translate movement of the second arm actuators to movement of the second movable segmented robotic arm; and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)


     D. a second operational component; and (10-11 fig(s) 4, 7, ‘claws’)

b. a console for control of the robotic device from outside the patient by way of a port positioned in the incision, the console in electrical communication with the robotic device. (50 fig. 1, ‘external surgery console’; para 47)
 


          In regards to claim 10, Ranjit discloses a surgical robotic system of claim 9, wherein: (see claim rejection 10) 

     a. the first lower robotic arm segment comprises a first elbow joint, (10-11, 20-21 fig(s) 4, 7; para 58) 

     b. (10-11, 20-21 fig(s) 4, 7; para 58)

     c. the first lower arm and second lower arm are configured to be capable of yaw relative to the upper arm by way of the first and second elbow joints, and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17; para 0050, ‘recites 3 degrees of freedom’)


     d. the first and second moveable segmented arms are capable of being positioned substantially parallel with a longitudinal axis of the device body for insertion by way of the port. (fig(s) 2-6)   


          In regards to claim 11, Ranjit discloses a surgical robotic system of claim 10, (see claim rejection 10) wherein the first operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component.  


          In regards to claim 12, Ranjit discloses a surgical robotic system of claim 10, (see claim rejection 0) wherein the second operational component is chosen from a group consisting of a grasping component, a cauterizing component, a suturing component, an imaging component, an irrigation component, a suction component, an operational arm component, a sensor component, and a lighting component. (para(s) 0050, 0053-0056; 20-21 fig(s) 8, 11)



          In regards to claim 13, Ranjit discloses a minimally invasive surgery system, comprising: (title, abstract)

          a. a robotic device comprising: (abstract; fig(s)1-11 

i. an elongate device body having proximal and distal ends and being constructed and sized to be positioned through an incision and into the body cavity of the patient; ; (1 fig. 3, ‘elongated device body of each arm going into port 1’; para 0056)

ii. a first movable segmented robotic arm operably coupled to the distal end of the device body and comprising: (20-21 fig(s) 4, 7, ‘arms with shoulders’) 

     A. a first shoulder joint movably coupled to the distal end of the device body; (20-21 fig(s) 4, 7, ‘arms’; fig. 8, ‘two arms each with a shoulder joint’)

     B. a first upper arm segment; (fig. 8, ‘left upper arm segment) 

     C. a first elbow joint; (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58)  Appln. No.: 16/890,424 Page 7 

     D. a first lower arm segment; (fig. 8, ‘left lower arm segment’)

     E. a plurality of first arm actuators and a plurality of first arm gears constructed and arranged to translate movement of the first arm actuators to movement of the first movable segmented robotic arm; and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)

     F. a first operational component; and (20 fig. 8, ‘claw at end of left arm’)
 

iii. a second movable segmented robotic arm operably coupled to the distal end of the device body and comprising: (20-21 fig(s) 4, 7, ‘arms with shoulders’)


     A. a second shoulder joint movably coupled to the distal end of the device body; (20-21 fig(s) 4, 7, ‘arms’; fig. 8, ‘two arms each with a shoulder joint’)

     B. a second upper arm segment; (10-11, 20-21 fig(s) 4, 7; para 58)

     C. a second elbow joint; (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58)  Appln. No.: 16/890,424 Page 7

     D. a second lower arm segment; and (10-11, 20-21 fig(s) 4, 7; para 58)

     E. a plurality of second arm actuators and a plurality of second arm gears constructed and arranged to translate movement of the second arm actuators to movement of the second movable segmented robotic arm; and (para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)
 

          F. a second operational component; (10-11 fig(s) 4, 7, ‘claws’)

wherein the robotic device is constructed and arranged for insertion and operation via: (abstract; fig(s) 1-11)

          a. positioning the first and second moveable segmented arms substantially in line with a longitudinal axis of the device body prior to insertion into a body cavity of a patient, (fig(s) 1-11)

     b. inserting the distal end of the robotic device into the body cavity of the patient through a port in communication with the body cavity such that the first and second movable segmented robotic arms are disposed entirely within the body cavity and the elongate device body is disposed in the port such that the distal end of the device body is disposed within the body cavity and the proximal end of the device body is disposed outside the body cavity, and (1 fig. 3, ‘access port’; para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58)  Appln. No.: 16/890,424 Page 7
 Appln. No.: 16/890,424 Page 8 

     c. rotating the first and second moveable segmented arms such that the first and second elbow joints project outward from the longitudinal axis. (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58)  Appln. No.: 16/890,424 Page 7
 

          In regards to claim 14, Ranjit discloses a system of claim 13, (see claim rejection 13) wherein the robotic device is constructed and arranged to be rotated and/or tilted inside the patient relative to the initial insert position. (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58; para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)
  Appln. No.: 16/890,424  

          In regards to claim 15, Ranjit discloses a system of claim 13, (see claim rejection 13) wherein the first and second moveable segmented arms are constructed and arranged for performing yaw and pitch functions. (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58; para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)
 

          In regards to claim 17, Ranjit discloses a surgical robotic system of claim 13, (see claim rejection 13) wherein the first and second upper arm segments are constructed and arranged to be capable of roll, pitch and yaw relative to the first and second shoulder joints, respectively, and the first and second lower arm segments are configured to be capable of yaw relative to the first and second upper arm segments by way of the first and second elbow joints, respectively. (para 0050, ‘recites 3 degrees of freedom’; 10-11, 20-21 fig(s) 4, 7, ‘2 surgical arms’; para 58; para(s) 0058, 0060-0064, ‘motor mounting 14’, ‘wrist and yaw assembly’; fig(s), 12-13, 17)
 


          In regards to claim 19, Ranjit teaches a surgical robotic system of claim 13, (see claim rejection 13) wherein: 

     a. the first upper arm segment comprises a housing enclosing a portion of the plurality of first arm actuators; (10-11, 20-21 fig(s) 4, 7; para 58)
 
     b. the first lower arm segment comprises a housing enclosing at least one of the plurality of first arm actuators; (10-11, 20-21 fig(s) 4, 7; para 58)

     c. the second upper arm segment comprises a housing enclosing a portion of the plurality of second arm actuators; and (10-11, 20-21 fig(s) 4, 7; para 58)
Appln. No.: 16/890,424 Page 9 
     d. the second lower arm segment comprises a housing enclosing at least one of the plurality of second arm actuators. (10-11, 20-21 fig(s) 4, 7; para 58)



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranjit (US20110238080), in view of Yeung (US20090163929).

          Ranjit teaches:
          In regards to claim 4, Ranjit discloses a surgical robotic system of claim 2,  (see claim rejection 2)

          Ranjit does not teach:

          wherein at least one of the plurality of first arm actuators and the plurality of second arm actuators is a brushless DC motor.  

          Yeung teaches:

          wherein at least one of the plurality of first arm actuators and the plurality of second arm actuators is a brushless DC motor. (‘brushless motor’, para 195)

          It would have been obvious before the effective filing date of the invention to combine the ‘robotic surgical device’ of Ranjit with the ‘brushless ‘DC motor’ of Yeung in order to provide a surgical manipulator employed in minimally medical invasive procedures.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranjit (US20110238080), in view of, Miller (US20100069940).

          In regards to claim 5, Ranjit discloses a surgical robotic system of claim 2, (see claim rejection 2)
          the plurality of second arm actuators and is configured to perform yaw and pitch

functions. (20-21 fig(s) 4, 7, ‘arms’; fig. 8, ‘two arms each with a shoulder joint’)

          Ranjit does not teach:
          wherein the device body further comprises a rigid-flex PCB in operational communication with at least one of the plurality ofAppln. No.: 16/890,424 Page 4 first arm actuators and 

          Miller teaches:
          wherein the device body further comprises a rigid-flex PCB in operational communication with at least one of the plurality ofAppln. No.: 16/890,424 Page 4 first arm actuators and (para 0051, ‘circuit board may be a rigid-flex circuit in operational communication with the ultrasonic transducer’)
          It would have been obvious before the effective filing date of the invention to combine the ‘robotic surgical device’ of Ranjit with the ‘surgical instrument’ of Miller in order to provide a surgical manipulator employed in minimally medical invasive procedures.

          In regards to claim 16, Ranjit teaches a system of claim 13, (see claim rejection 13) Miller teaches wherein the device body further comprises a first rigid-flex PCB in operational communication with the first movable segmented robotic arm and a second rigid-flex PCB in operational communication with the second movable segmented robotic arm.  (para 0051, ‘circuit board may be a rigid-flex circuit in operational communication with the ultrasonic transducer’)


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranjit (US20110238080), in view of, Shelton (US20100301095).
          Ranjit teaches:
          In regards to claim 18, Ranjit discloses a surgical robotic system of claim 13, (see claim rejection 13)

         Ranjit does not teach:

         further comprising at least one absolute position sensor comprising a magnetic encoder.

          Shelton discloses:  

         further comprising at least one absolute position sensor comprising a magnetic encoder. (para 168; para 160, ‘position sensor switch that actuate based on proximity to a magnet’)

          It would have been obvious before the effective filing date of the invention to combine the ‘robotic surgical device’ of Ranjit with the ‘surgical instrument’ of Miller in order to provide a surgical manipulator employed in minimally medical invasive procedures.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852